Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–8 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the inclusion of limitations “a second division body is formed with a hole”.  The closest prior arts are Werra (USPN 3719343), Eggerton et al. (USPN 5144977), Hecking (US PGPub 20040206401 A1), Pinkney (USPN 5609324), Lowery et al. (US PGPub 20160313141 A1), Hasunuma et al. (US PGPub 20090072173 A1) and Shivak et al. (USPN 4114851).
The prior art Werra discloses an actuator, valve body, plunger, diaphragm connected to a circumferential surface of the plunger, multiple division bodies, a second division body with a screw member and convex and concave parts, but does not disclose the second division body is formed with a hole or a gap positioned outside in a radial direction between the convex and concave parts.  
The prior art Eggerton et al. discloses an actuator, valve body, plunger, multiple division bodies, a second division body with a screw member, convex and concave parts and a position sensor, but does not disclose a diaphragm, a second division body is formed with a hole or a gap positioned outside in a radial direction between the convex and concave parts.  
The prior art Hecking discloses an actuator, valve body, plunger, diaphragm connected to a circumferential surface of the plunger, multiple division bodies, a second 
The prior art Pinkney discloses a gap positioned outside in a radial direction between the convex and concave parts, but does not disclose any other details of the claimed invention.  
The prior art Lowery et al. discloses an actuator, valve body, plunger, multiple division bodies, a second division body with a screw member, convex and concave parts, but does not disclose a diaphragm, a second division body is formed with a hole or a gap positioned outside in a radial direction between the convex and concave parts.  
The prior art Hasunuma et al. discloses an actuator, valve body, plunger, diaphragm connected to a circumferential surface of the plunger, multiple division bodies, a second division body with a screw member and convex and concave parts, but does not disclose the second division body is formed with a hole or a gap positioned outside in a radial direction between the convex and concave parts.  
The prior art Shivak et al. discloses an actuator, valve body, plunger, diaphragm connected to a circumferential surface of the plunger, multiple division bodies, a second division body with a screw member and convex and concave parts and a gap positioned outside in a radial direction between the convex and concave parts, but does not disclose a second division body is formed with a hole.  
None of the prior arts teach limitations “a second division body is formed with a hole” as it relates to the second division body, which is independent claim 1.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753